The opinion of the court was delivered by
McEnery, J.
The relatrix was arrested for violating a city ordinance, and taken before the Second Recorder’s Court for trial. She-demurred to the jurisdiction of the court on the ground that the offence was committed within the jurisdictional limits of the Sixth Recorder’s Court. The respondent’s return says, that the jurisdiction-of the Second Recorder’s Court, by Act 45 of 1896, now embraces the territory of the Third and Second Municipal Districts. There were six recorder’s courts established for the city of New Orleans by Act 154 of 1894. Unless abolished by Act 45 of 1896 they still continue to exist, with their jurisdictions as established by Act No. 154 of 1894.
*1386Section 68 of Act 45 of 1896 says there shall be four police courts in the city of New Orleans, and defines the territorial jurisdiction of each. See. 69 establishes the qualifications for the judges of the city courts, which are different from the qualifications required by the old city charter, under which the present six recorders were elected and inducted into office. Unless there had been in the act, if the reorganization of the police courts took effect, after its promulgation, some provision for new incumbents, having the qualifications required by the act, and designating the persons who-should fill the offices, there would be confusion, as it would be impractical to give qualifications to the present recorders when they did not possess them, and it would be equally impractical to select from the six recorders, who were duly elected to fill the four police offices. That the act makes no such provision to avoid confusion is an expression, if there were any doubt on the matter, that the Legislature intended that the six recorders should continue in office until they were replaced by the election of four recorders having the necessary qualifications at the next general election. But the act provides against any contingency of doubt or uncertainty.
Section 122 provides that the act (city charter) shall take effect, in all respects, after due promulgation as provided by law, except that the various municipal officers and couneilmen elected at the general election held April 21, 1896, shall continue in office until the expiration of the term for which they were elected,- and until their successors are duly qualified.
A part of the act is to take effect after promulgation, and a part in the future, which is not an uncommon mode of expressing legislative will. Twenty-third American and English Encyclopaedia of Law, page 223, paragraph 8.
It is plain that all officers elected by the people at the general election held April 21, 1896, shall continue in office until the election provided for in Sec. 122 shall take place.
The writ of prohibition, issued herein, is perpetuated.
Mte. Justice Miller concurs in this decree.